May 15, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
  MOON SUN (CASEY) KANG, KATHLEEN (KATIE) LEE, and SANG PIL
                    (SCOTT) LEE, Appellants

NO. 14-13-00086-CV                       V.
NO. 14-13-00088-CV

                        BRUCE W. DERRICK, Appellee
                      ________________________________

     These causes, appeals from the final judgment in favor of appellee, Bruce
W. Derrick, signed November 27, 2012, were heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Moon Sun (Casey) Kang, Kathleen (Katie) Lee, and
Sang Pil (Scott) Lee, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.